Exhibit 10.66

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of June 23, 2003
between Media Arts Group, Inc., a Delaware corporation (the “Company”) and Eric
Halvorson (“Executive”).

 

WHEREAS, the Company desires to employ Executive as an employee and officer of
the Company, and Executive desires to serve as an employee and officer of the
Company, on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, the parties hereby agree as follows:

 


1.                                       EMPLOYMENT AND TERM.  THE COMPANY
HEREBY AGREES TO EMPLOY EXECUTIVE, AND EXECUTIVE HEREBY AGREES TO BE EMPLOYED BY
THE COMPANY, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT.  THE PARTIES AGREE THAT THE TERM OF EMPLOYMENT OF EXECUTIVE BY THE
COMPANY PURSUANT TO THIS AGREEMENT (THE “CONTRACT TERM”) SHALL COMMENCE ON JUNE
23, 2003 (THE “START DATE”) AND SHALL END ON DECEMBER 31, 2005, UNLESS EARLIER
TERMINATED AS PROVIDED HEREIN (THE FINAL DATE OF EXECUTIVE’S EMPLOYMENT, UNDER
ANY CIRCUMSTANCES, SHALL BE REFERRED TO HEREIN AS THE “COMPLETION DATE”; THE
ACTUAL PERIOD OF EXECUTIVE’S EMPLOYMENT FROM THE START DATE UNTIL THE COMPLETION
DATE SHALL BE REFERRED TO HEREIN AS THE “EMPLOYMENT PERIOD”).


 


2.                                       POSITION AND DUTIES.  DURING THE
EMPLOYMENT PERIOD, THE COMPANY SHALL EMPLOY EXECUTIVE AS PRESIDENT; PROVIDED
THAT IF THE EXECUTIVE SERVING AS CHIEF EXECUTIVE OFFICER ON THE START DATE
CEASES TO SERVE AS THE CHIEF EXECUTIVE OFFICER AT ANY TIME DURING THE EMPLOYMENT
PERIOD, THE COMPANY SHALL EMPLOY EXECUTIVE AS CHIEF EXECUTIVE OFFICER; PROVIDED,
FURTHER, THAT EXECUTIVE MAY HAVE SUCH OTHER TITLES IN ADDITION TO OR IN LIEU
THEREOF AS THE COMPANY AND EXECUTIVE MAY MUTUALLY AGREE.  WHEN EMPLOYED AS
PRESIDENT, EXECUTIVE SHALL REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY,
AND WHEN EMPLOYED AS CHIEF EXECUTIVE OFFICER, EXECUTIVE SHALL REPORT TO THE
BOARD OF DIRECTORS.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL PERFORM
FAITHFULLY AND LOYALLY AND TO THE BEST OF HIS ABILITIES THE DUTIES ASSIGNED TO
HIM HEREUNDER.  EXECUTIVE’S DUTIES SHALL BE SUCH DUTIES AS ARE ASSIGNED TO HIM
BY THE BOARD OF DIRECTORS (AND THE CHIEF EXECUTIVE OFFICER DURING THE PERIOD
EXECUTIVE IS EMPLOYED AS PRESIDENT), CONSISTENT WITH THE POWERS AND DUTIES
PROVIDED FOR THE PRESIDENT OR CHIEF EXECUTIVE OFFICER, AS APPLICABLE, IN THE
COMPANY’S BY-LAWS.  EXECUTIVE SHALL PERFORM HIS DUTIES AT THE COMPANY’S OFFICES
IN MORGAN HILL, CALIFORNIA.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL
DEVOTE HIS FULL BUSINESS TIME, ATTENTION AND EFFORT TO THE AFFAIRS OF THE
COMPANY AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT EXECUTIVE MAY ENGAGE IN
CHARITABLE, CIVIC OR COMMUNITY ACTIVITIES TO THE EXTENT THAT SUCH ACTIVITIES DO
NOT MATERIALLY INTERFERE WITH HIS DUTIES HEREUNDER, AND EXECUTIVE MAY SERVE AS A
DIRECTOR OF ANY OTHER CORPORATION OR OTHER ENTITY ONLY WITH THE CONSENT OF THE
BOARD OF DIRECTORS AND ON THE CONDITION THAT EXECUTIVE DOES NOT DEVOTE A
MATERIAL AMOUNT OF TIME TO SUCH SERVICE OR PARTICIPATE IN THE MANAGEMENT OR
OPERATION OF SUCH ENTITY; PROVIDED, FURTHER, THAT EXECUTIVE MAY CONTINUE TO
SERVE ON THE BOARDS OF DIRECTORS OF SALEM COMMUNICATION AND INTUITIVE SURGICAL
THROUGH THE 2004 ANNUAL MEETINGS OF SUCH COMPANIES, AND THEREAFTER MAY SERVE AS
A DIRECTOR OF SUCH COMPANIES ONLY WITH THE CONSENT OF THE BOARD OF DIRECTORS OF
THE COMPANY.  EXECUTIVE AGREES TO COMPLY WITH THE PROVISIONS OF THE COMPANY’S
EMPLOYEE HANDBOOK, AS IT MAY BE REVISED


 

--------------------------------------------------------------------------------


 


FROM TIME TO TIME DURING THE EMPLOYMENT PERIOD; PROVIDED, HOWEVER, THAT IF THERE
IS A CONFLICT BETWEEN THE TERMS OF THE HANDBOOK AND THIS AGREEMENT, THIS
AGREEMENT WILL CONTROL.  IF ANY PROVISION OF THE HANDBOOK IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THIS AGREEMENT.


 


3.                                       COMPENSATION AND BENEFITS.


 


3.1                                 BASE SALARY.  DURING THE EMPLOYMENT PERIOD,
THE COMPANY SHALL PAY TO EXECUTIVE A BASE SALARY (THE “BASE SALARY”) AT THE RATE
OF (I) FROM THE START DATE TO DECEMBER 31, 2003, $350,000 PER ANNUM, (II) FROM
JANUARY 1, 2004 TO DECEMBER 31, 2004, $400,000 AND (III) FROM JANUARY 1, 2005
AND THEREAFTER, $425,000.  EXECUTIVE’S BASE SALARY SHALL BE PAID TO HIM
ACCORDING TO THE REGULAR PAYROLL SCHEDULE UTILIZED BY THE COMPANY WITH RESPECT
TO SALARY PAYMENT OF THE OTHER EXECUTIVES OF THE COMPANY.  THE COMPANY SHALL
DEDUCT FROM ALL AMOUNTS PAYABLE TO EXECUTIVE PURSUANT TO THIS AGREEMENT THE
AMOUNT OF ALL REQUIRED FEDERAL, STATE AND LOCAL WITHHOLDING TAXES IN ACCORDANCE
WITH EXECUTIVE’S W-4 ON FILE WITH ANY, AS WELL AS ANY OTHER AUTHORIZED
DEDUCTIONS.  IN THE EVENT EXECUTIVE RECEIVES ANY BENEFITS UNDER THE COMPANY’S
LONG TERM DISABILITY PLAN OR POLICY DURING THE EMPLOYMENT PERIOD, ANY BASE
SALARY ACCRUED DURING THE EMPLOYMENT PERIOD SHALL BE REDUCED BY THE AMOUNT OF
THE BENEFITS RECEIVED.


 


3.2                                 PAYMENT ON SIGNING.  THE COMPANY SHALL PAY
TO EXECUTIVE $50,000 UPON EXECUTION OF THIS AGREEMENT BY EXECUTIVE AND APPROVAL
OF THIS AGREEMENT BY THE BOARD OF DIRECTORS.  IF, ON OR BEFORE DECEMBER 31,
2003, EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE OR BY
EXECUTIVE FOR OTHER THAN GOOD REASON, EXECUTIVE SHALL REPAY SUCH $50,000 (WITH
INTEREST CALCULATED AT THE PRIME RATE) WITHIN FIVE DAYS AFTER THE DATE OF
TERMINATION.


 


3.3                                 BONUS PLAN.  COMMENCING WITH THE FISCAL YEAR
STARTING JANUARY 1, 2004, EXECUTIVE WILL BE ELIGIBLE FOR A BONUS POTENTIAL OF UP
TO 60% OF BASE SALARY PER YEAR UNDER THE COMPANY’S DISCRETIONARY MANAGEMENT
INCENTIVE BONUS PROGRAM, CONTINGENT UPON ACHIEVEMENT OF SET PERFORMANCE GOALS TO
BE ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE
COMPANY.


 


3.4                                 PARTICIPATION IN THE STOCK OPTION PLAN.  (A)
THE COMPANY WILL GRANT TO EXECUTIVE OPTIONS TO PURCHASE A TOTAL OF 100,000
SHARES OF MEDIA ARTS GROUP, INC. COMMON STOCK UNDER THE COMPANY’S 2002 STOCK
INCENTIVE PLAN (THE “STOCK OPTION PLAN”) AT AN EXERCISE PRICE EQUAL TO THE FAIR
MARKET VALUE OF THE SHARES ON THE DATE OF GRANT.  THE OPTIONS SHALL HAVE A TERM
OF TEN (10) YEARS AND SHALL VEST AT THE RATE OF 33,334 ON THE DATE OF GRANT,
33,333 ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT AND 33,333 ON THE SECOND
ANNIVERSARY OF THE DATE OF GRANT, AND ANY UNVESTED OPTIONS SHALL IMMEDIATELY
VEST AND BE EXERCISABLE UPON A CHANGE OF CONTROL OF THE COMPANY (AS DEFINED IN
THE STOCK OPTION PLAN).  THE OTHER TERMS OF THE OPTIONS SHALL BE NO LESS
ADVANTAGEOUS TO EXECUTIVE THAN CURRENTLY IN PLACE FOR EXECUTIVE EMPLOYEES
GENERALLY.  SUCH OPTIONS SHALL BE TREATED AS “INCENTIVE STOCK OPTIONS” UNDER
SECTION 422 OF THE INTERNAL REVENUE CODE TO THE MAXIMUM EXTENT PERMITTED UNDER
THE APPLICABLE LIMITATIONS.


 

(b) Commencing January 1, 2004, Executive shall be eligible to receive stock
options in accordance with the Long Term Incentive Plan established and approved
by the Compensation Committee of the Board of Directors of the Company.

 

2

--------------------------------------------------------------------------------


 


3.5                                 EMPLOYEE BENEFITS. EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN THE COMPANY’S EMPLOYEE BENEFIT PLANS GENERALLY
AVAILABLE TO REGULAR, FULL-TIME SALARIED EMPLOYEES OF THE COMPANY AND ANY
NONQUALIFIED DEFERRED COMPENSATION PLANS GENERALLY AVAILABLE TO EXECUTIVES AND
OFFICERS OF THE COMPANY (SUCH BENEFITS BEING HEREINAFTER REFERRED TO AS THE
“EMPLOYEE BENEFITS”).  AS A SUPPLEMENT TO THE STANDARD BENEFITS PACKAGE, MEDIA
ARTS GROUP, INC. WILL PAY THE EMPLOYEE PORTION OF EXECUTIVE’S BENEFIT
CONTRIBUTION FOR WHATEVER COVERAGE (INCLUDING FAMILY COVERAGE) THAT HE ELECTS
UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS.  EXECUTIVE’S PARTICIPATION IN THE
EMPLOYEE BENEFITS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE EMPLOYEE
BENEFITS INCLUDING, WITHOUT LIMITATION, THE COMPANY’S RIGHT TO AMEND OR
TERMINATE THE EMPLOYEE BENEFITS AT ANY TIME AND WITHOUT NOTICE TO PARTICIPANTS. 
DURING THE EMPLOYMENT PERIOD, THE COMPANY WILL PAY FOR EXECUTIVE’S DUES (BUT NOT
MEMBERSHIP FEES) FOR ONE HEALTH CLUB AND ONE APPROPRIATE COUNTRY CLUB; PROVIDED
THAT THE TOTAL OF SUCH DUES DOES NOT EXCEED $500 PER MONTH.


 


3.6                                 EMPLOYEE ART PURCHASE AND ART BONUS CREDIT
PROGRAM ENHANCEMENT.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED
TO PARTICIPATE IN THE EMPLOYEE ART PURCHASE AND ART BONUS CREDIT PROGRAM (THE
“ART PROGRAM”).  IN ADDITION, DURING THE EMPLOYMENT PERIOD, THE COMPANY WILL
PROVIDE EXECUTIVE WITH AN ENHANCEMENT OF THE ART PROGRAM AS FOLLOWS: (A)
EXECUTIVE SHALL BE ENTITLED TO RECEIVE, ON THE START DATE AND EACH ANNIVERSARY
THEREOF (PROVIDED HE IS ACTIVELY EMPLOYED ON THAT DATE) FOUR (4) LITHOGRAPHS OF
SUCH SELECTION AS PERMITTED WITHIN AND UNDER THE TERMS OF THE ART PROGRAM, AT NO
COST TO EXECUTIVE; AND (B) EXECUTIVE SHALL RECEIVE TEN THOUSAND (10,000) ART
BONUS CREDITS UPON EXECUTION OF THIS AGREEMENT BY BOTH PARTIES, SUBJECT TO USE
AS PERMITTED WITHIN AND UNDER THE TERMS OF THE ART PROGRAM.


 


3.7                                 AUTOMOBILE EXPENSE REIMBURSEMENT.  THE
COMPANY SHALL PAY EXECUTIVE AN AUTOMOBILE ALLOWANCE OF $1,000.00 PER MONTH FOR
THE EMPLOYMENT PERIOD.


 


3.8                                 FLEXIBLE TIME OFF/VACATION.  EXECUTIVE SHALL
BE ENTITLED TO FTO ACCRUED AT THE RATE APPLICABLE TO EXECUTIVES OF THE COMPANY,
TO BE USED IN ACCORDANCE WITH THE FTO POLICY APPLICABLE TO EXECUTIVES OF THE
COMPANY AS IN EFFECT FROM TIME TO TIME.  EXECUTIVE AGREES TO ADVISE THE BOARD OF
DIRECTORS (OR, DURING THE TIME EXECUTIVE IS EMPLOYED AS PRESIDENT, THE CHIEF
EXECUTIVE OFFICER) OF HIS ANTICIPATED VACATION DATES WITHIN A REASONABLE PERIOD,
AND SUCH VACATION DATES SHALL BE SUBJECT TO APPROVAL BY THE BOARD OF DIRECTORS
(OR CHIEF EXECUTIVE OFFICER DURING THE TIME EXECUTIVE IS EMPLOYED BY AS
PRESIDENT).


 


3.9                                 CELLULAR TELEPHONE.  THE COMPANY AGREES TO
PROVIDE EXECUTIVE WITH A CELLULAR TELEPHONE OF THE COMPANY’S SELECTION, AND TO
PAY NORMAL AND CUSTOMARY EXPENSES FOR THE BUSINESS USE OF THE TELEPHONE DURING
THE EMPLOYMENT PERIOD.


 


3.10                           LIFE INSURANCE ENHANCEMENT.  THE COMPANY WILL
PROVIDE EXECUTIVE WITH AN ENHANCEMENT OF THE GROUP TERM LIFE INSURANCE AND
SUPPLEMENTAL GROUP TERM LIFE INSURANCE PLANS GENERALLY MADE AVAILABLE TO COMPANY
EMPLOYEES AS FOLLOWS:  THE COMPANY AGREES TO PAY THE PREMIUMS FOR AN INDIVIDUAL
TERM LIFE INSURANCE POLICY FOR EXECUTIVE, WITH A DEATH BENEFIT OF ONE MILLION
DOLLARS ($1,000,000), DURING THE EMPLOYMENT PERIOD.  EXECUTIVE UNDERSTANDS AND
AGREES THAT, AT THE END OF THE EMPLOYMENT PERIOD, THE COMPANY’S OBLIGATION TO
PAY PREMIUMS FOR THIS TERM LIFE POLICY SHALL CEASE; THAT HE MAY ELECT, SUBJECT
TO THE TERMS OF THE POLICY, TO ASSUME RESPONSIBILITY FOR SUCH PREMIUMS IN THE
EVENT HE DESIRES TO CONTINUE THAT TERM LIFE COVERAGE; AND


 

3

--------------------------------------------------------------------------------


 


THAT, IF HE DOES NOT ASSUME PAYMENT OF SAID PREMIUMS, HIS TERM LIFE INSURANCE
WILL CEASE AS OF THE COMPLETION DATE.


 


3.11                           EXPENSE REIMBURSEMENT.  DURING THE EMPLOYMENT
PERIOD, THE COMPANY SHALL REIMBURSE EXECUTIVE, IN ACCORDANCE WITH THE COMPANY’S
POLICIES AND PROCEDURES, FOR ALL PROPER EXPENSES INCURRED BY HIM IN THE
PERFORMANCE OF HIS DUTIES HEREUNDER.


 


3.12                           LIVING EXPENSES. THE COMPANY AGREES TO PAY
EXECUTIVE’S REASONABLE, DULY DOCUMENTED TRAVEL, MEAL AND LODGING EXPENSES FOR
TRAVEL TO AND FROM MORGAN HILL, AND FOR LODGING AND MEALS IN MORGAN HILL, DURING
THE PERIOD COMMENCING ON THE START DATE AND ENDING ON THE DATE EXECUTIVE HE
RELOCATES TO MORGAN HILL (BUT NOT LATER THAN DECEMBER 31, 2003).  SUCH EXPENSE
REIMBURSEMENTS WILL BE GROSSED UP TO COVER ANY RELATED TAXES IF SUCH PAYMENTS
ARE DEEMED TAXABLE INCOME TO EXECUTIVE.


 


3.13                           RELOCATION.  EXECUTIVE SHALL RELOCATE TO THE
MORGAN HILL/BAY AREA NOT LATER THAN DECEMBER 31, 2003.  THE COMPANY WILL
REIMBURSE EXECUTIVE FOR THE STANDARD AND REASONABLE COSTS OF RELOCATING
EXECUTIVE AND HIS FAMILY TO THE MORGAN HILL/BAY AREA.  THIS WILL INCLUDE THE
TRANSPORTATION OF HOUSEHOLD GOODS, STANDARD FEES AND COMMISSIONS RELATED TO THE
SALE OF EXECUTIVE’S CURRENT HOME (UP TO 6%) AND THE REASONABLE CLOSING COSTS
ASSOCIATED WITH THE PURCHASE OF A NEW HOME.  THE RELOCATION EXPENSE
REIMBURSEMENTS WILL BE GROSSED UP TO COVER ANY RELATED TAXES.


 


4.                                       TERMINATION.


 


4.1                                 DEATH OR DISABILITY.  EXECUTIVE’S EMPLOYMENT
SHALL TERMINATE AUTOMATICALLY UPON EXECUTIVE’S DEATH.  IF THE COMPANY DETERMINES
IN GOOD FAITH THAT THE DISABILITY OF EXECUTIVE HAS OCCURRED (PURSUANT TO THE
DEFINITION OF DISABILITY SET FORTH BELOW), IT MAY GIVE TO EXECUTIVE WRITTEN
NOTICE OF ITS INTENTION TO TERMINATE EXECUTIVE’S EMPLOYMENT.  IN SUCH EVENT,
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL TERMINATE EFFECTIVE ON THE 30TH
DAY AFTER RECEIPT OF SUCH NOTICE BY EXECUTIVE, PROVIDED THAT, WITHIN THE 30 DAYS
AFTER SUCH RECEIPT, EXECUTIVE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE
OF HIS DUTIES.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN A
PHYSICAL OR MENTAL IMPAIRMENT WHICH RENDERS EXECUTIVE UNABLE TO PERFORM THE
ESSENTIAL FUNCTIONS OF HIS POSITION, EVEN WITH REASONABLE ACCOMMODATION WHICH
DOES NOT IMPOSE AN UNDUE HARDSHIP ON THE COMPANY.  THE COMPANY RESERVES THE
RIGHT, IN GOOD FAITH, TO MAKE THE DETERMINATION OF DISABILITY UNDER THIS
AGREEMENT BASED UPON INFORMATION SUPPLIED BY EXECUTIVE AND/OR HIS MEDICAL
PERSONNEL, AS WELL AS INFORMATION FROM MEDICAL PERSONNEL (OR OTHERS) SELECTED BY
THE COMPANY OR ITS INSURERS.


 


4.2                                 TERMINATION BY COMPANY FOR CAUSE.  (A) THE
COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE.  FOR PURPOSES OF THIS
AGREEMENT, “CAUSE” SHALL MEAN THAT THE COMPANY, ACTING IN GOOD FAITH BASED UPON
THE INFORMATION THEN KNOWN TO THE COMPANY, DETERMINES THAT EXECUTIVE HAS ENGAGED
IN OR COMMITTED:  WILLFUL MISCONDUCT; GROSS NEGLIGENCE; THEFT, FRAUD OR OTHER
ILLEGAL CONDUCT; REFUSAL OR UNWILLINGNESS TO PERFORM HIS DUTIES; SEXUAL
HARASSMENT; CONDUCT WHICH REFLECTS ADVERSELY UPON, OR MAKING ANY REMARKS
DISPARAGING OF, THOMAS KINKADE, THE COMPANY, ITS BOARD, OFFICERS, DIRECTORS,
ADVISORS OR EMPLOYEES OR ITS AFFILIATES OR SUBSIDIARIES; INSUBORDINATION; ANY
WILLFUL ACT THAT IS LIKELY TO HAVE THE EFFECT OF INJURING THE REPUTATION,
BUSINESS OR A BUSINESS RELATIONSHIP OF THE COMPANY; CONDUCT OR BEHAVIOR


 

4

--------------------------------------------------------------------------------


 


THAT IS IMMORAL; ANY VIOLATION OF ANY FIDUCIARY DUTY; SUBSTANDARD PERFORMANCE;
VIOLATION OF ANY DUTY OF LOYALTY; FAILURE TO RELOCATE TO THE MORGAN HILL/BAY
AREA WITHIN THE TIME FRAME SET FORTH IN SECTION 3.12 OF THIS AGREEMENT; AND
BREACH OF ANY OTHER TERM OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT CAUSE SHALL
NOT INCLUDE ANY FAILURE BY EXECUTIVE TO PERFORM ANY SPECIFIC DUTIES IF SUCH
PERFORMANCE IS SUBJECT TO THE EXISTENCE OF OR SATISFACTION OF CONDITIONS, OR THE
OCCURRENCE OF EVENTS, THAT ARE NOT WITHIN EXECUTIVE’S CONTROL.


 


(B)  ANY TERMINATION FOR CAUSE SHALL BE AUTHORIZED BY THE BOARD OF DIRECTORS. 
EXECUTIVE SHALL BE GIVEN WRITTEN NOTICE BY THE COMPANY OF THE INTENTION TO
TERMINATE HIS EMPLOYMENT HEREUNDER FOR CAUSE (A “CAUSE NOTICE”).  EACH CAUSE
NOTICE SHALL STATE THE PARTICULAR ACTION(S) OR INACTION(S) GIVING RISE TO
TERMINATION FOR CAUSE.  IF THE BASIS FOR SUCH TERMINATION IS ONE THAT IS CAPABLE
OF BEING CURED, EXECUTIVE SHALL HAVE THIRTY (30) DAYS AFTER RECEIPT OF THE CAUSE
NOTICE TO CURE THE PARTICULAR ACTION(S) OR INACTION(S). IF EXECUTIVE EFFECTS A
CURE TO THE SATISFACTION OF THE BOARD OF DIRECTORS, EXERCISED IN THEIR GOOD
FAITH REASONABLE BUSINESS JUDGMENT, THE BOARD OF DIRECTORS SHALL PROVIDE WRITTEN
NOTICE OF THE RESCISSION OF THE CAUSE NOTICE, AND IT SHALL BE OF NO FURTHER
FORCE OR EFFECT.  IF THE BASIS FOR TERMINATION IS NOT ONE THAT IS CAPABLE OF
BEING CURED, THE CAUSE NOTICE SHALL SERVE AS THE NOTICE OF TERMINATION AND THE
TERMINATION DATE SPECIFIED THEREIN SHALL BE THE COMPLETION DATE FOR ALL OTHER
PURPOSES OF THIS AGREEMENT.


 


4.3                                 OTHER THAN CAUSE OR DEATH OR DISABILITY OR
GOOD REASON.  EITHER THE COMPANY OR EXECUTIVE MAY TERMINATE EXECUTIVE’S
EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE OR GOOD REASON, UPON 30 DAYS’
WRITTEN NOTICE.


 


4.4                                 TERMINATION BY EXECUTIVE FOR GOOD REASON. 
EXECUTIVE SHALL BE ENTITLED TO TERMINATE HIS EMPLOYMENT HEREUNDER FOR GOOD
REASON.  “GOOD REASON” SHALL MEAN ANY ONE OR MORE OF THE FOLLOWING: (I) ANY
FAILURE BY THE COMPANY TO COMPLY WITH ANY MATERIAL PROVISION OF THIS AGREEMENT,
WHICH FAILURE HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER RECEIPT BY THE
COMPANY OF NOTICE FROM EXECUTIVE OF SUCH NONCOMPLIANCE; OR (II) THE ASSIGNMENT
TO EXECUTIVE BY THE COMPANY OF A SIGNIFICANT AMOUNT OF DUTIES INCONSISTENT IN A
MATERIAL RESPECT WITH EXECUTIVE’S POSITION (INCLUDING TITLES AND REPORTING
RESPONSIBILITIES), AUTHORITY, DUTIES OR RESPONSIBILITIES OR ANY OTHER ACTION
WHICH RESULTS IN A SIGNIFICANT AND MATERIAL DIMINUTION IN SUCH POSITION,
AUTHORITY, DUTIES OR RESPONSIBILITIES, UNLESS REMEDIED BY THE COMPANY WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF NOTICE THEREOF GIVEN BY EXECUTIVE; OR (III)
ANY FAILURE OR REFUSAL OF A SUCCESSOR TO THE COMPANY OR THE PURCHASER OF ALL, OR
SUBSTANTIALLY ALL, OF THE ASSETS OF THE COMPANY, TO ASSUME THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT.


 


4.5                                 NOTICE OF TERMINATION.  ANY PURPORTED
TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY EXECUTIVE SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 8 HEREOF.  “NOTICE OF TERMINATION” SHALL MEAN A NOTICE
THAT INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON
AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED.


 


4.6                                 COMPLETION DATE.  “COMPLETION DATE” SHALL
MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BECAUSE OF DEATH, THE DATE OF
EXECUTIVE’S DEATH; (II) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR DISABILITY,
THE DATE PROVIDED PURSUANT TO SECTION 4.2 HEREIN; (III) IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED FOR CAUSE, OR FOR GOOD REASON, OR FOR ANY OTHER REASON
OTHER THAN


 

5

--------------------------------------------------------------------------------


 


DEATH OR DISABILITY, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION; AND
(IV) IF NO OTHER TERMINATION OF EXECUTIVE’S EMPLOYMENT OCCURS PRIOR TO THE
EXPIRATION OF THE CONTRACT TERM, DECEMBER 31, 2005.


 


5.                                       COMPENSATION UPON TERMINATION.


 


5.1                                 DEATH OR DISABILITY.  IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY REASON OF EXECUTIVE’S DEATH OR DISABILITY, THIS
AGREEMENT SHALL TERMINATE WITHOUT FURTHER OBLIGATIONS TO EXECUTIVE OR HIS LEGAL
REPRESENTATIVES UNDER THIS AGREEMENT, OTHER THAN FOR (A) PAYMENT OF THE SUM OF
(I) EXECUTIVE’S BASE SALARY THROUGH THE DATE OF TERMINATION TO THE EXTENT NOT
THERETOFORE PAID (EXCLUDING THE NON-EXTENSION AMOUNT) AND (II) ANY COMPENSATION
PREVIOUSLY DEFERRED BY EXECUTIVE (TOGETHER WITH ANY ACCRUED INTEREST OR EARNINGS
THEREON) AND ANY ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT
THERETOFORE PAID (THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES (I) AND (II) SHALL
BE HEREINAFTER REFERRED TO AS THE “ACCRUED OBLIGATIONS”), WHICH SHALL BE PAID TO
EXECUTIVE OR HIS ESTATE OR BENEFICIARY, AS APPLICABLE, IN A LUMP SUM IN CASH
UPON TERMINATION; AND (B) PAYMENT TO EXECUTIVE OR HIS ESTATE OR BENEFICIARY, AS
APPLICABLE, ANY AMOUNTS DUE PURSUANT TO THE TERMS OF ANY APPLICABLE WELFARE
BENEFIT PLANS.


 


5.2                                 CAUSE.  IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR CAUSE, THIS AGREEMENT SHALL TERMINATE WITHOUT
FURTHER OBLIGATIONS TO EXECUTIVE OTHER THAN FOR THE TIMELY PAYMENT OF ACCRUED
OBLIGATIONS.  IF IT IS SUBSEQUENTLY DETERMINED THAT THE COMPANY DID NOT HAVE
CAUSE FOR TERMINATION UNDER SECTION 4.2, THEN THE COMPANY’S DECISION TO
TERMINATE SHALL BE DEEMED TO HAVE BEEN MADE UNDER SECTION 4.3 AND THE AMOUNTS
PAYABLE UNDER SECTION 5.3 SHALL BE THE ONLY AMOUNTS EXECUTIVE MAY RECEIVE FOR
HIS TERMINATION.


 


5.3                                 TERMINATION FOR OTHER THAN CAUSE OR DEATH OR
DISABILITY.  IF THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT FOR OTHER THAN
CAUSE OR DEATH OR DISABILITY, OR IF EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD
REASON, THIS AGREEMENT SHALL TERMINATE WITHOUT FURTHER OBLIGATIONS TO EXECUTIVE
OTHER THAN (A) THE TIMELY PAYMENT OF ACCRUED OBLIGATIONS AND (B) PAYMENT TO
EXECUTIVE OF EXECUTIVE’S BASE SALARY FOR THE REMAINDER OF THE CONTRACT TERM (BUT
IN NO EVENT LESS THAN ONE YEAR’S BASE SALARY, EVEN IF THERE IS LESS THAN ONE
YEAR REMAINING UNDER THE CONTRACT TERM AT THE TIME OF TERMINATION); AND (C)
PAYMENT TO EXECUTIVE OF ANY BONUS PAYMENTS UNDER SECTION 3.3 OF THIS AGREEMENT,
PRORATED TO THE DATE OF TERMINATION, SUBJECT TO ACHIEVEMENT OF THE APPLICABLE
METRICS AND QUALITATIVE ASSESSMENT OF EXECUTIVE’S PERFORMANCE BY THE BOARD OF
DIRECTORS (LESS STANDARD WITHHOLDINGS AND OTHER AUTHORIZED DEDUCTIONS).  THE
PAYMENTS IN CLAUSE (B) OF THIS SECTION 5.3 SHALL EXCLUDE THE NON-EXTENSION
AMOUNT, SHALL BE LESS STANDARD WITHHOLDINGS AND OTHER AUTHORIZED DEDUCTIONS AND
SHALL BE MADE IN A LUMP SUM PAYMENT AT THE TIME OF TERMINATION.


 


5.4                                 TERMINATION BY EXECUTIVE FOR OTHER THAN GOOD
REASON.  IF EXECUTIVE TERMINATES EXECUTIVE’S EMPLOYMENT FOR ANY REASON OTHER
THAN GOOD REASON, THIS AGREEMENT SHALL TERMINATE WITHOUT FURTHER OBLIGATIONS TO
EXECUTIVE OTHER THAN (A) THE TIMELY PAYMENT OF ACCRUED OBLIGATIONS AND (B)
PAYMENT TO EXECUTIVE OF ANY BONUS PAYMENTS UNDER SECTION 3.3, PRORATED TO THE
DATE OF TERMINATION, SUBJECT TO ACHIEVEMENT OF THE APPLICABLE METRICS AND
QUALITATIVE ASSESSMENT OF EXECUTIVE’S PERFORMANCE BY THE BOARD OF DIRECTORS
(LESS STANDARD WITHHOLDINGS AND OTHER AUTHORIZED DEDUCTIONS).


 

6

--------------------------------------------------------------------------------


 


5.5                                 EXTENSION/NON-EXTENSION OF AGREEMENT.  NO
LESS THAN NINETY (90) DAYS PRIOR TO DECEMBER 31, 2005, THE COMPANY SHALL GIVE
NOTICE TO EXECUTIVE IF IT IS INTERESTED IN EXTENDING OR RENEWING THE AGREEMENT
OR ENTERING INTO A SUCCESSOR AGREEMENT FOR EXECUTIVE’S SERVICES.  THE PARTIES
HEREBY AGREE THAT, IF BOTH PARTIES ARE INTERESTED IN EXTENDING OR RENEWING THE
AGREEMENT OR ENTERING INTO A SUCCESSOR AGREEMENT FOR EXECUTIVE’S SERVICES, THEY
WILL ENGAGE IN GOOD FAITH NEGOTIATION OF SUCH TERMS.  IN THE EVENT ONE OR BOTH
PARTY(IES) IS NOT INTERESTED IN EXTENDING OR RENEWING THE AGREEMENT OR ENTERING
INTO A SUCCESSOR AGREEMENT FOR EXECUTIVE’S SERVICES, EXECUTIVE AGREES THAT HE
WILL NONETHELESS COMPLETE THE CONTRACT TERM TO THE BEST OF HIS ABILITIES AND
WILL BE ENTITLED TO ALL OF AND ONLY THE COMPENSATION PROVIDED FOR IN THIS
AGREEMENT AND ADDITIONAL COMPENSATION AND/OR BENEFITS, IF ANY, IN ACCORDANCE
WITH THE TERMS OF THE PLANS AND PROGRAMS OF THE COMPANY THEN IN EFFECT.


 


IF THE CONTRACT IS NOT RENEWED AT THE END OF THE CONTRACT TERM, EXECUTIVE WILL
RECEIVE A LUMP SUM SEVERANCE PAYMENT AS SOON AS PRACTICABLE FOLLOWING THE
TERMINATION OF EMPLOYMENT EQUAL TO ONE YEAR OF BASE SALARY, PLUS CONTINUED
PARTICIPATION FOR EXECUTIVE (AND HIS FAMILY) FOR A PERIOD OF ONE YEAR IN THE
COMPANY’S WELFARE BENEFIT PLANS, INCLUDING WITHOUT LIMITATION MEDICAL, DENTAL,
VISION, LIFE INSURANCE, AND DISABILITY INSURANCE PLANS (PROVIDED, HOWEVER, THAT
IF EXECUTIVE IS NOT ENTITLED TO CONTINUE TO PARTICIPATE IN SUCH PLANS UNDER
APPLICABLE LAW OR PLAN TERMS, THE COMPANY SHALL REIMBURSE EXECUTIVE FOR THE COST
OF OBTAINING SUCH COVERAGE FOR EXECUTIVE (INCLUDING HIS FAMILY)) (SUCH LUMP SUM
PAYMENT AND THE CONTINUATION OR REIMBURSEMENT OF BENEFIT PLANS BEING REFERRED TO
HEREIN AS THE “NON-EXTENSION AMOUNT”).


 


6.                                       EXCLUSIVE REMEDY.  EXECUTIVE AGREES
THAT THE PAYMENTS CONTEMPLATED BY THIS AGREEMENT SHALL CONSTITUTE THE EXCLUSIVE
AND SOLE REMEDY FOR ANY TERMINATION OR NON-RENEWAL OF HIS EMPLOYMENT AND
EXECUTIVE COVENANTS NOT TO ASSERT OR PURSUE ANY OTHER REMEDIES, AT LAW OR IN
EQUITY, WITH RESPECT TO ANY TERMINATION OF EMPLOYMENT.


 


7.                                       ARBITRATION.   (A) EXECUTIVE RECOGNIZES
THAT DISPUTES MAY ARISE BETWEEN EXECUTIVE AND THE COMPANY DURING OR FOLLOWING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY THAT THE TWO PARTIES MAY BE UNABLE TO
RESOLVE.  BY AGREEING TO THIS AGREEMENT AND THE ARBITRATION PROVISIONS CONTAINED
HEREIN, EXECUTIVE ANTICIPATES GAINING THE BENEFITS OF A SPEEDY, RELATIVELY
INEXPENSIVE AND IMPARTIAL DISPUTE-RESOLUTION PROCEDURE, WHILE RECOGNIZING THAT
HE IS FOREGOING RESORT TO A COURT OF LAW AND RESOLUTION BY A JUDGE OR JURY.


 

(b) The Company and Executive agree to submit to final and binding arbitration
all claims, disputes and controversies arising out of, relating to or in any way
associated with this Agreement and Executive’s employment or his termination
(“Claims”) that Executive may have against the Company (or its affiliates, or
their officers, directors, employees or agents in their capacities as such), and
all Claims that the Company may have against Executive.  Claims include, but are
not limited to: wage and benefits claims; contract claims; personal injury
claims; tort claims; defamation claims; claims for employment discrimination
based on age, sex, race, national origin, color, religion, disability (perceived
or actual), medical condition, marital status and sexual orientation; claims for
harassment, including sexual harassment; and claims for violation of any
federal, state, local or other governmental law, constitution, statute,
regulation or ordinance.  Only the following claims are excluded from this
Agreement: (1) Claims by Executive for workers’ compensation, unemployment
compensation or state disability benefits,

 

7

--------------------------------------------------------------------------------


 

and claims based upon any pension or welfare benefit plan the terms of which
contain an arbitration or other non-judicial dispute resolution procedure and
(2) Claims which are not permitted by applicable law to be subject to a binding
pre-dispute arbitration agreement.  Even though the Company and Executive agree
to arbitrate the merits of all Claims, Executive understands that Executive
still has the right to file complaints or charges regarding his employment with
the appropriate government agencies.

 

(c) Te Company and Executive agree that the complaining party must give written
notice of any Claim to the other party, such that the other party receives
notice of the Claim within the applicable statute of limitations for such
Claim(s) as specified under the applicable law.  Failure to provide timely
notice of Claims shall render those Claims waived, and any such Claims shall be
forever extinguished.  The notice shall identify and describe all claims
asserted and the facts upon which the claims are based, and shall be personally
delivered to the other party or sent to the other party by certified or
registered mail, return receipt requested.  Written notices shall be sent a
provided in Section 8.

 


 


(D) EACH PARTY TO THE ARBITRATION MAY REPRESENT ITSELF/HIMSELF OR MAY BE
REPRESENTED BY A LICENSED ATTORNEY.  EXECUTIVE AND THE COMPANY AGREE THAT,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ANY ARBITRATION SHALL BE IN
ACCORDANCE WITH THE THEN-CURRENT JAMS ARBITRATION RULES AND PROCEDURES FOR
EMPLOYMENT DISPUTES, EXCEPT AS MODIFIED HEREIN, BEFORE A SINGLE ARBITRATOR, WHO
IS AN ATTORNEY, EXPERIENCED LABOR AND EMPLOYMENT ARBITRATOR OR IS A RETIRED
JUDGE (THE “ARBITRATOR”).  THE ARBITRATOR MUST BE A RESIDENT OF, OR HAVE AN
OFFICE IN, THE SAN FRANCISCO BAY AREA.  THE ARBITRATION SHALL TAKE PLACE IN THE
COUNTY OF SANTA CLARA, CALIFORNIA.  WITHIN 60 DAYS AFTER NOTICE IS SERVED, THE
EXECUTIVE MUST FILE A WRITTEN DEMAND FOR ARBITRATION WITH THE COMPANY.  FAILURE
TO FILE A TIMELY DEMAND FOR ARBITRATION SHALL RENDER ALL LATE NOTICED CLAIMS
WAIVED AND FOREVER EXTINGUISHED.  THE PARTIES MAY SELECT ANY MUTUALLY AGREEABLE,
QUALIFIED ARBITRATOR AS DEFINED IN THE ARBITRATION PROCEDURES SECTION OF THIS
AGREEMENT.  IN THE EVENT THAT THE PARTIES ARE UNABLE TO AGREE UPON AN
ARBITRATOR, THE COMPANY WILL SECURE A LIST OF LABOR AND EMPLOYMENT LAW
ARBITRATORS IN THE SAN FRANCISCO BAY AREA FROM JAMS.  THE PARTIES WILL
ALTERNATIVELY STRIKE NAMES OFF THE LIST UNTIL AN ARBITRATOR IS CHOSEN.  THE
FIRST PARTY TO STRIKE A NAME FROM THE LIST WILL BE CHOSEN BY LOT.  A PRIMARY
PURPOSE OF THE PARTIES’ AGREEMENT IS TO RESOLVE DISPUTES QUICKLY AND
EFFICIENTLY.  THE PARTIES AUTHORIZE THE ARBITRATOR TO IMPOSE REASONABLE
RESTRICTIONS ON THE PROCEEDINGS, INCLUDING THE LENGTH OF THE HEARING AND THE
APPROPRIATE LIMITS ON DISCOVERY, IN ORDER TO ACHIEVE THIS PURPOSE.  AT LEAST 30
DAYS BEFORE THE ARBITRATION, THE PARTIES MUST EXCHANGE LISTS OF ALL WITNESSES
AND COPIES OF ALL EXHIBITS INTENDED TO BE USED AT THE ARBITRATION.  FAILURE TO
DO SO WILL RESULT IN THE INABILITY TO USE ANY OMITTED WITNESS OR DOCUMENT AT THE
ARBITRATION UNLESS THE ARBITRATOR, FOR GOOD CAUSE SHOWN, EXCUSES THE OMISSION. 
IN DECIDING THE LEGAL ISSUES RELATED TO ANY CLAIM AND DETERMINING AN APPROPRIATE
LEGAL OR EQUITABLE REMEDY, THE ARBITRATOR SHALL APPLY THE LAW OF THE STATE OF
CALIFORNIA.  THE ARBITRATOR SHALL HAVE EXCLUSIVE AUTHORITY TO RESOLVE ANY
DISPUTE RELATING TO THE ARBITRABILITY OF ANY CLAIM OR MATTER, OR THE
INTERPRETATION, APPLICABILITY, ENFORCEABILITY OR FORMATION OF THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, ANY CLAIM THAT ALL OR ANY PART OF THIS AGREEMENT
IS VOID OR VOIDABLE.  THE ARBITRATOR SHALL HAVE JURISDICTION TO HEAR AND RULE ON
PRE-HEARING DISPUTES AND SHALL ENTERTAIN AND PROMPTLY RULE ON ANY MOTIONS TO
DISMISS, MOTIONS FOR SUMMARY JUDGMENT OR SUMMARY ADJUDICATION AND MOTIONS IN
LIMINE.  ABSENT THE AGREEMENT OF THE PARTIES, THE ARBITRATOR SHALL APPLY THE
CALIFORNIA RULES OF CIVIL PROCEDURE APPLICABLE TO ANY SUCH MOTION.  WHEN THE
COMPANY’S RULES OR POLICIES


 

8

--------------------------------------------------------------------------------


 


ARE AT ISSUE, THE ARBITRATOR SHALL HAVE NO POWER TO ALTER, AMEND OR CHANGE ANY
COMPANY RULE OR POLICY, BUT SHALL ONLY DETERMINE WHETHER THEY HAVE BEEN VIOLATED
AS ALLEGED.  PAST PRACTICE OF THE COMPANY IN INTERPRETING OR APPLYING ITS RULES
OR POLICIES MAY BE RELEVANT EVIDENCE, BUT SHALL NOT BE USED TO EFFECT ANY
MODIFICATION OF THE TERMS OF THE COMPANY’S RULES OR POLICIES.  THE ARBITRATOR’S
DECISION SHALL BE BASED SOLELY UPON THE EVIDENCE AND ARGUMENTS PRESENTED, AND
THE ARBITRATOR SHALL DECIDE ONLY THE ISSUES SUBMITTED BY THE PARTIES.  NO
STENOGRAPHIC TRANSCRIPTION OF THE ARBITRATION PROCEEDINGS WILL BE MADE UNLESS
OTHERWISE MUTUALLY AGREED IN WRITING.  EITHER PARTY, UPON REQUEST AT THE CLOSE
OF THE HEARING, SHALL BE GIVEN AN OPPORTUNITY TO FILE A POST-HEARING BRIEF.  THE
TIME FOR FILING SUCH A BRIEF SHALL BE SET BY THE ARBITRATOR.  THE ARBITRATOR
SHALL RENDER A WRITTEN FINAL AND BINDING AWARD AND OPINION WITHIN 30 DAYS AFTER
THE CLOSE OF THE ARBITRATION IN THE FORM TYPICALLY RENDERED IN LABOR
ARBITRATIONS.  THE COMPANY SHALL PAY THE COSTS OF THE ARBITRATION, INCLUDING ANY
FACILITY CHARGES, ARBITRATOR FEES AND COURT REPORTER FEES.  EACH PARTY SHALL PAY
ITS OWN COSTS AND ATTORNEYS’ FEES, IF ANY.  HOWEVER, IF ANY PARTY PREVAILS ON A
STATUTORY CLAIM WHICH AFFORDS THE PREVAILING PARTY ATTORNEYS’ FEES AND COSTS, OR
IF THERE IS A WRITTEN AGREEMENT PROVIDING FOR FEES AND COSTS, THE ARBITRATOR MAY
AWARD REASONABLE FEES AND COSTS TO THE PREVAILING PARTY.  ANY DISPUTE AS TO THE
REASONABLENESS OF ANY FEE OR COST SHALL BE RESOLVED BY THE ARBITRATOR.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING.  A REVIEWING COURT MAY
ONLY CONFIRM, CORRECT OR VACATE AN AWARD IN ACCORDANCE WITH THE STANDARDS SET
FORTH IN THE CALIFORNIA ARBITRATION ACT, CAL. CIV. PROC. CODE §§ 1284 ET SEQ.


 


8.                                       NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN WHEN (I) DELIVERED PERSONALLY OR BY OVERNIGHT COURIER TO THE
FOLLOWING ADDRESS OF THE OTHER PARTY HERETO (OR SUCH OTHER ADDRESS FOR SUCH
PARTY AS SHALL BE SPECIFIED BY NOTICE GIVEN PURSUANT TO THIS SECTION) OR
(II) SENT BY FACSIMILE TO THE FOLLOWING FACSIMILE NUMBER OF THE OTHER PARTY
HERETO (OR SUCH OTHER FACSIMILE NUMBER FOR SUCH PARTY AS SHALL BE SPECIFIED BY
NOTICE GIVEN PURSUANT TO THIS SECTION), WITH THE CONFIRMATORY COPY DELIVERED BY
OVERNIGHT COURIER TO THE ADDRESS OF SUCH PARTY PURSUANT TO THIS SECTION:


 

If to the Company, to:

 

Media Arts Group, Inc.

900 Lightpost Way

Morgan Hill, CA 95037

Attn: Chief Executive Officer

Facsimile: (408) 201-5082

 

If to Executive, to:  [INSERT ADDRESS]

 

9

--------------------------------------------------------------------------------


 


9.                                       SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER APPLICABLE
LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
SHALL NOT AFFECT THE VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT OR THE VALIDITY, LEGALITY OR ENFORCEABILITY OF SUCH PROVISION
IN ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE REFORMED, CONSTRUED AND
ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


10.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF EXCEPT AS EXPRESSLY PROVIDED AND
INCORPORATED HEREIN, AND SUPERSEDES AND REPLACES ALL PRIOR NEGOTIATIONS,
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR BETWEEN THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED IN ANY MANNER TO THE SUBJECT MATTER HEREOF.


 


11.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS
PERSONAL TO EXECUTIVE AND SHALL NOT BE ASSIGNABLE BY EXECUTIVE.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS
AND ASSIGNS; THE COMPANY MAY ASSIGN THIS AGREEMENT OR ANY INTEREST HEREIN, BY
OPERATION OF LAW OR OTHERWISE, TO (A) ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL
OF ITS EQUITY OWNERSHIP INTERESTS, ASSETS OR BUSINESS BY DISSOLUTION, MERGER,
CONSOLIDATION, TRANSFER OF ASSETS, OR OTHERWISE; OR (B) WITH THE CONSENT OF
EXECUTIVE, ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY OR OF ANY SUCCESSOR
REFERRED TO IN (A) HEREOF.  EXCEPT AS STATED HEREIN, NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER ON ANY PERSON OTHER THAN THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS ANY RIGHTS OR REMEDIES
UNDER OR BY REASON OF THIS AGREEMENT.


 


12.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


13.                                 AMENDMENT AND WAIVER.  NO WAIVER OF ANY
BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED TO BE, NOR
SHALL BE, A WAIVER OF ANY OTHER BREACH OF THIS AGREEMENT.  NO WAIVER SHALL BE
BINDING UNLESS IN WRITING AND SIGNED BY THE PARTY WAIVING THE BREACH.  NO COURSE
OF CONDUCT OR FAILURE OR DELAY IN ENFORCING THE PROVISIONS OF THIS AGREEMENT
SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT.


 


14.                                 MODIFICATION.  THIS AGREEMENT MAY NOT BE
EXTENDED, RENEWED, AMENDED OR MODIFIED OTHER THAN BY A WRITTEN AGREEMENT
EXECUTED BY EXECUTIVE AND THE COMPANY, AND APPROVED BY THE BOARD OF DIRECTORS OF
THE COMPANY.


 


15.                                 CONSTRUCTION.  EACH PARTY HAS COOPERATED IN
DRAFTING AND PREPARATION OF THIS AGREEMENT.  HENCE, THE USUAL RULE OF
CONSTRUCTION, THAT AMBIGUITIES SHALL BE CONSTRUED AGAINST THE DRAFTER, SHALL
HAVE NO FORCE OR EFFECT IN INTERPRETING THIS AGREEMENT.


 


16.                                 CONFIDENTIAL INFORMATION.  EXECUTIVE AGREES
THAT ALL STYLES, DESIGNS, CUSTOMER LISTS, FILES, REPORTS, CORRESPONDENCE,
RECORDS, FINANCIAL DATA OF ANY KIND AND ALL OTHER CONFIDENTIAL DOCUMENTS,
REGARDLESS OF FORM OR MEDIUM, (I) DEVELOPED BY EXECUTIVE, (II) RECEIVED BY
EXECUTIVE FROM OR ON


 

10

--------------------------------------------------------------------------------


 


BEHALF OF THE COMPANY, OR (III) TO WHICH EXECUTIVE IS GIVEN ACCESS, IN THE
COURSE OF EXECUTIVE’S SERVICES HEREUNDER (THE “CONFIDENTIAL INFORMATION”) SHALL
REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY. “CONFIDENTIAL
INFORMATION” SHALL NOT INCLUDE ANY ITEM OR INFORMATION THAT IS KNOWN TO THE
PUBLIC OR THAT BECOMES KNOWN PUBLICLY, AFTER THE DATE OF THIS AGREEMENT, THROUGH
LEGITIMATE MEANS. EXECUTIVE SHALL KEEP THE CONFIDENTIAL INFORMATION STRICTLY
CONFIDENTIAL AND SHALL NOT SELL, TRADE, PUBLISH OR OTHERWISE DISCLOSE IT TO
ANYONE IN ANY MANNER WHATSOEVER INCLUDING, WITHOUT LIMITATION, BY MEANS OF
PHOTOCOPY, REPRODUCTION OR ELECTRONIC MEDIA.  EXECUTIVE AGREES THAT HE SHALL USE
THE CONFIDENTIAL INFORMATION ONLY FOR THE PURPOSE OF PROVIDING HIS SERVICES
UNDER THIS AGREEMENT.  IN THE EVENT EXECUTIVE IS REQUESTED OR REQUIRED TO
DISCLOSE ANY CONFIDENTIAL INFORMATION PURSUANT TO A SUBPOENA IN THE COURSE OF A
CIVIL OR CRIMINAL ACTION, EXECUTIVE SHALL PROVIDE THE COMPANY WITH PROMPT NOTICE
OF ANY SUCH REQUEST OR REQUIREMENT SO THAT THE COMPANY MAY SEEK AN APPROPRIATE
PROTECTIVE ORDER TO PREVENT SUCH DISCLOSURE (BUT IN THE ABSENCE OF ANY ORDER,
EXECUTIVE MAY COMPLY WITH THE SUBPOENA).  EXECUTIVE EXPRESSLY AGREES THAT, UPON
TERMINATION OF HIS EMPLOYMENT, EXECUTIVE WILL RETURN ALL CONFIDENTIAL
INFORMATION TO THE COMPANY.  THE PARTIES EXPRESSLY AGREE THAT THIS PROVISION
SHALL CONTINUE AFTER AND SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT
INDEFINITELY.


 


17.                                 NONSOLICITATION.  EXECUTIVE AGREES THAT, FOR
A PERIOD OF ONE (1) YEAR FOLLOWING THE COMPLETION DATE, HE WILL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE BOARD, DIRECTLY OR INDIRECTLY SOLICIT, INDUCE, OR
ATTEMPT TO SOLICIT OR INDUCE ANY “COMPANY PERSON” (DEFINED HEREINAFTER) TO
TERMINATE HIS/HER EMPLOYMENT OR OTHER RELATIONSHIP WITH THE COMPANY OR ANY OF
ITS SUBSIDIARIES, AFFILIATES, SUCCESSORS OR ASSIGNS FOR THE PURPOSE OF
ASSOCIATING WITH ANY ENTITY ENGAGED IN THE BUSINESS OF THE COMPANY; OR OTHERWISE
ENCOURAGE ANY COMPANY PERSON TO TERMINATE HIS/HER EMPLOYMENT OR OTHER
RELATIONSHIP WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, AFFILIATES, SUCCESSORS
OR ASSIGNS FOR ANY OTHER PURPOSE OR NO PURPOSE.  AS USED HEREIN, “COMPANY
PERSON” IS DEFINED AS A PERSON KNOWN TO EXECUTIVE TO BE A PARTNER, PRINCIPAL,
MEMBER, EMPLOYEE, OFFICER, DIRECTOR OF THE COMPANY, ITS PARENT AND/OR SUBSIDIARY
CORPORATIONS, OR THEIR AFFILIATES, SUCCESSORS OR ASSIGNS.  EXECUTIVE FURTHER
AGREES THAT, FOR A PERIOD OF ONE YEAR FOLLOWING THE COMPLETION DATE, HE WILL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, DIRECTLY OR INDIRECTLY USE
ANY COMPANY TRADE SECRET, CONFIDENTIAL INFORMATION, PROPRIETARY INFORMATION,
KNOWLEDGE OR DATA TO SOLICIT, INDUCE, OR ATTEMPT TO SOLICIT OR INDUCE ANY
PERSON, FIRMS, CORPORATIONS OR ENTITIES WHICH WERE THE COMPANY’S CUSTOMERS
DURING THE TIME OF HIS EMPLOYMENT WITH THE COMPANY TO ENTER INTO BUSINESS
ARRANGEMENTS WITH HIM OR ANY ENTITY OR PERSON WITH WHOM HE IS EMPLOYED OR
OTHERWISE AFFILIATED WITH RESPECT TO PRODUCTS OR SERVICES COMPETITIVE WITH THOSE
OFFERED OR PROPOSED TO BE OFFERED BY THE COMPANY ON THE COMPLETION DATE.


 


18.                                 NONDISPARAGEMENT.  EXECUTIVE AGREES THAT HE
WILL NOT, DURING AND FOLLOWING HIS EMPLOYMENT WITH THE COMPANY, DIRECTLY OR
INDIRECTLY, IN PUBLIC OR IN PRIVATE, DEFAME, CRITICIZE, DISPARAGE OR DISCREDIT
THOMAS KINKADE, THE COMPANY, ANY OTHER ARTISTS REPRESENTED BY THE COMPANY, ANY
ARTWORK OF THOMAS KINKADE OR OTHER ARTISTS REPRESENTED BY THE COMPANY, ANY
OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY, OR THE COMPANY’S PRODUCTS,
BUSINESS, FINANCES OR OPERATIONS, OR OTHERWISE CAUSE THOMAS KINKADE, THE
COMPANY, ANY OTHER ARTISTS REPRESENTED BY THE COMPANY, OR ANY OF THE COMPANY’S
OFFICERS, DIRECTORS, OR EMPLOYEES TO APPEAR IN A NEGATIVE LIGHT OR FALSE LIGHT. 
IN ADDITION, EXECUTIVE AGREES THAT HE WILL NOT, FOLLOWING HIS EMPLOYMENT WITH
THE COMPANY, PUBLISH, OR ASSIST IN THE PUBLISHING OF, ANY BOOK, ARTICLE, REVIEW,
NOTICE, PRESS RELEASE, ADVERTISEMENT OR REPORT CONCERNING THOMAS KINKADE, THE
COMPANY, ANY OTHER ARTISTS REPRESENTED BY THE COMPANY, ANY ARTWORK OF THOMAS
KINKADE OR OTHER ARTISTS


 

11

--------------------------------------------------------------------------------


 


REPRESENTED BY THE COMPANY, ANY OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY,
OR THE COMPANY’S PRODUCTS, BUSINESS, FINANCES OR OPERATIONS; PROVIDED THAT HE
MAY PROVIDE POSITIVE COMMENTS IN INDUSTRY RELATED INTERVIEWS, SEMINARS,
PRESENTATION AND SIMILAR FORUMS.


 


19.                                 EXECUTIVE REPRESENTATIONS.  EXECUTIVE
REPRESENTS AND WARRANTS THAT HE IS NOT UNDER CONTRACT OF ANY KIND WITH ANY
ENTITY OR BUSINESS THAT WOULD PROHIBIT OR RESTRICT HIM FROM ENTERING INTO THIS
AGREEMENT.  EXECUTIVE FURTHER WARRANTS, REPRESENTS AND AGREES THAT HE NEITHER
HAS NOR WILL ENTER INTO ANY AGREEMENT OR OTHER OBLIGATION WHILE THIS AGREEMENT
IS IN EFFECT THAT MIGHT CONFLICT OR INTERFERE WITH THE OPERATION OF THIS
AGREEMENT OR HIS OBLIGATIONS HEREUNDER.


 


20.                                 LEGAL REPRESENTATION.  THE PARTIES
UNDERSTAND THAT THIS IS A LEGALLY BINDING CONTRACT AND ACKNOWLEDGE AND AGREE
THAT THEY HAVE HAD A REASONABLE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF
THEIR CHOICE PRIOR TO EXECUTION.


 


21.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME ORIGINAL INSTRUMENT.


 


22.                                 INDEMNIFICATION.  EXECUTIVE AGREES THAT HE
WILL INDEMNIFY THE COMPANY FOR THE COSTS OF DEFENSE AND ANY LIABILITY THAT
RESULTS FROM HIS IMPROPER CONDUCT AS AN EMPLOYEE AND/OR OFFICER INCLUDING, BUT
NOT LIMITED TO, ALL CONDUCT OUTSIDE THE COURSE AND SCOPE OF EMPLOYMENT.  THE
COMPANY AGREES THAT IT WILL INDEMNIFY EXECUTIVE, BOTH DURING AND AFTER THE
EMPLOYMENT PERIOD, FOR ALL ACTIONS TAKEN IN THE COURSE AND SCOPE OF EXECUTIVE’S
DUTIES UNDER THE AGREEMENT, INCLUDING AS A DIRECTOR, TO THE FULLEST EXTENT
PERMITTED UNDER DELAWARE CORPORATION LAW, INCLUDING AN UNDERTAKING TO ADVANCE
LITIGATION EXPENSES; PROVIDED, HOWEVER, THAT IF THE COMPANY’S CERTIFICATE OF
INCORPORATION AND BY-LAWS IMPOSE A LOWER LIMIT ON INDEMNIFICATION, THEN SUCH
DOCUMENTS WILL CONTROL, EXCEPT TO THE EXTENT SUCH LIMIT IS LOWER THAN THAT
IMPOSED UNDER THE COMPANY’S CURRENT CERTIFICATE OF INCORPORATION AND BY-LAWS. 
THE COMPANY AGREES TO MAINTAIN ADEQUATE DIRECTORS AND OFFICERS LIABILITY
INSURANCE NAMING EXECUTIVE AS INSURED, COVERING CLAIMS MADE WITH RESPECT TO
OCCURRENCES DURING THE EMPLOYMENT PERIOD AND HAVING COVERAGE AND POLICY LIMITS
NO LESS FAVORABLE TO DIRECTORS AND OFFICERS THAN THOSE IN EFFECT AT THE START
DATE.


 


23.                                 LEGAL FEES.  COMPANY WILL REIMBURSE
EXECUTIVE FOR REASONABLE LEGAL FEES INCURRED BY EXECUTIVE IN THE NEGOTIATION AND
EXECUTION OF THE AGREEMENT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

MEDIA ARTS GROUP, INC.

 

 

 

 

Dated:

6/23/03

 

By:

/s/ A. D. Thomopoulos

 

 

 

Anthony D. Thomopoulos

 

 

Chairman of the Board

 

 

 

Dated:

June 23, 2003

 

By:

/s/ Eric H. Halvorson

 

 

 

 

 

Eric Halvorson

 

 

12

--------------------------------------------------------------------------------